Fisher, J.,
delivered the opinion of the court.
This is an appeal from a decree of the Nice Chancery Court, holden at Fulton.
The facts are briefly these. The appellant Stewart, in the month of January, 1848, sold to one Turman, a tract of land, situate in Chickasaw county, for the sum of $125, payable on the first of March following, and gave his bond, with condition to make Turman a title, on the payment of the purchase-money. As a part of the contract, it was understood that if Turman was unable to make payment at the time stated, he was to have one year longer, on paying interest, in which to pay the purchase-money.
It further appears, that the vendor, with a view of favoring the purchaser, on account of his indigent circumstances, took no steps to coerce payment, or to put an end to the contract, until some time in the year 1852. The inference is very clear from all the circumstances, that this indulgence, indefinitely granted to the purchaser, was intended to operate in his favor, and not to his prejudice, by affording the vendor an opportunity of putting an end to the contract, without first giving the vendee an opportunity upon a demand, of making payment. The title-bond in the mean time appears to have been regularly assigned to the complainant, Grates, who Rendered to the vendor the amount of money due upon Turman’s note, and demanded a title; the vendor, on his part, refusing to receive either the money or to make the title, insisting upon his right to consider the contract at an end, in consequence of the failure to pay the money at the time stipulated. It also appears, that soon after the assignment of the title-bond, the vendor tendered to Turman his note, and demanded a return of the bond, when Turman tendered" payment of the note, and demanded a title to the land, for the benefit of the assignee.
Upon this state of facts, the vice chancellor decreed a specific performance of the contract; and we think rightly so. It is manifest, that the very object of extending indulgence to Turman, *105in making payment, was to enable bim to reap tbe full benefit of bis contract; and not to work a forfeiture of tbe contract for tbe benefit of tbe vendor at a future day, after improvements made by the purchaser.
After indulgence granted for an indefinite time, tbe vendee could only be placed in default, by a demand of payment on tbe part of tbe vendor. When such demand was made, or what may be regarded as equivalent to it, payment was immediately tendered, and this we must regard, under tbe circumstances, as a sufficient offer to perform tbe contract.
Decree affirmed.